Citation Nr: 0432219	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for major depression, with 
psychotic features, currently rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which continued the 50 percent disability 
rating for major depression, with psychotic features.  

Pursuant to 38 C.F.R. § 20.900 (c) (2003), a Deputy Vice 
Chairman of the Board has granted a motion for advancement on 
the docket in this case due to the veteran's age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran is service connected for major depression, with 
psychotic features, currently evaluated as 50 percent 
disabling.  The medical evidence of record shows that the 
veteran has several nonservice-connected illnesses, including 
progressive supranuclear palsy and dementia.  The veteran 
underwent a VA psychiatric examination in 2002.  A mental 
status examination was performed; however, it is unclear as 
to whether the stated findings were attributable to his 
service-connected major depression or to other non-service 
connected disabilities.  38 C.F.R. § 4.14; See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  Moreover, the most recent VA 
examination was conducted in April 2002, more than two years 
ago.  In the Board's opinion, a more contemporaneous VA 
examination is warranted.  See Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  

It also appears that there may be outstanding treatment 
records.  Specifically, during an April 2002 VA examination, 
the examiner pointed out that the veteran was hospitalized 
for stabilization purposes in 1999, and that the hospital 
report is not in the claims file. 

Accordingly, the claim is REMANDED to the Appeals Management 
Center (AMC) for the following:

1.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA who 
have treated him for his service-
connected major depression, with 
psychotic features.  Of particular 
interest would be any outstanding 
hospitalization and/or discharge summary 
reports.  After securing the necessary 
releases, the RO should obtain copies of 
those records that are not already in the 
claims file and have them associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

2.  After all the above-requested records 
are received, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination to ascertain the severity of 
the service-connected major depression 
disorder.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A Global 
Assessment of Functioning scale score 
should also be noted in the record.  

If possible, the examiner should note what 
symptomatology is attributable to the 
service-connected major depression 
disorder, alone, i.e., to the exclusion of 
other non-service-connected disabilities.  
If the examiner is unable to do so, a 
notation to that effect should be made.  

If possible, the psychiatrist should 
indicate which of the following 
statements (a, b, or c) best describes 
the impairment caused by the veteran's 
service-connected major depression with 
psychotic features:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name, or 

b.  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships, or

c.  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

The psychiatrist is to provide a 
rationale for any opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the RO should review the 
veteran's claims file.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent, and 
any additional information obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


